400 F.2d 846
Willie Lester McNATT, Appellant,v.UNITED STATES of America, Appellee.
No. 25775.
United States Court of Appeals Fifth Circuit.
Sept. 30, 1968.

W. R. Sessions, Dallas, Tex., for appellant.
J. F. Bishop, Atty., Dept. of Justice, Morton Hollander, Chief, Appellate Section, Dept. of Justice, Edwin L. Weisl, Jr., Asst. Atty. Gen., Melvin L. Diggs, U.S. Atty., John C. Eldridge, Atty., Dept. of Justice, Washington, D.C., for appellee.
Before BELL and SIMPSON, Circuit Judges, and ROBERTS, District Judge.
PER CURIAM:


1
McNatt complains of being required by the district court to respond on his guaranty of a Small Business Administration loan.  The construction of the guaranty as urged by McNatt is untenable.  The district court did not err in holding as a matter of law that the terms of the guaranty were not ambiguous and that response was due in the stated amount.


2
Affirmed.